Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed, charged him with a recoverable overpayment of benefits and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The conclusion that claimant was in business for himself during the period he was receiving unemployment insurance benefits is amply supported by the record. Although on his application form for benefits he answered in the negative when asked whether he was engaged in a business, the evidence revealed that he had filed a certificate of doing business indicating that he was transacting business in the computer field. He had business cards, was buying computer equipment and filed tax returns for the business. Therefore, the decision that claimant was not totally unemployed is supported by *742substantial evidence (see, Matter of Carasso [Catherwood], 23 AD2d 935). The Unemployment Insurance Appeal Board was free to reject claimant’s contention that while he was in business for himself when he was working full time for another company, he stopped his business when he lost that job (see, Matter of Ruperto [Roberts], 89 AD2d 1039). The Board also properly determined that the overpayment in benefits was recoverable (see, Labor Law § 597 [4]; Matter of Barber [Roberts], 121 AD2d 767) and the facts support the further conclusion that claimant made willful false statements in order to obtain benefits (see, Matter of Petty [Roberts], 90 AD2d 604).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Crew III and Harvey, JJ., concur.